NUMBER 13-22-00318-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                              IN RE JASON OMAR MORENO


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina1

        Relator Jason Omar Moreno filed a pro se petition for writ of mandamus seeking

to compel the trial court to comply with its ministerial duty to entertain and rule on properly

presented pleadings. Relator alleges that the trial court has not ruled on his motion for

the appointment of counsel regarding post-conviction DNA testing and his “motion to

release information.” See TEX. CODE CRIM. PRO. ANN. art. 39.14 (governing discovery in



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
criminal cases); id. art. 64.01 (governing motions for forensic DNA testing).2

        In a criminal case, to be entitled to mandamus relief, the relator must establish

both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

        It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d



         2 Relator has an appeal currently pending in this Court in our cause number 13-21-00409-CR,

Moreno v State, and several closed cases. See In re Moreno, No. 13-22-00184-CR, 2022 WL 1273312, at
*1 (Tex. App.—Corpus Christi–Edinburg Apr. 28, 2022, orig. proceeding) (mem. op., not designated for
publication); In re Moreno, No. 13-22-00135-CR, 2022 WL 1025145, at *1 (Tex. App.—Corpus Christi–
Edinburg Apr. 6, 2022, orig. proceeding) (mem. op., not designated for publication); Moreno v. State, No.
13-21-00391-CR, 2022 WL 322561, at *1 (Tex. App.—Corpus Christi–Edinburg Feb. 3, 2022, no pet. h.)
(mem. op., not designated for publication); In re Moreno, No. 13-21-00226-CR, 2021 WL 3269362, at *1
(Tex. App.—Corpus Christi–Edinburg July 30, 2021, orig. proceeding) (mem. op., not designated for
publication); Moreno v. Thompson, No. 13-16-00063-CV, 2016 WL 3068241, at *1 (Tex. App.—Corpus
Christi–Edinburg May 26, 2016, no pet.) (per curiam) (mem. op.); In re Moreno, No. 13-16-00262-CR, 2016
WL 2967990, at *1 (Tex. App.—Corpus Christi–Edinburg May 13, 2016, orig. proceeding) (per curiam)
(mem. op., not designated for publication); Moreno v. State, 987 S.W.2d 195, 198 (Tex. App.—Corpus
Christi–Edinburg 1999, pet. ref’d).

        In relator’s pending appeal, which arises from the same trial court cause number as this original
proceeding, relator filed a notice of appeal regarding the trial court’s October 22, 2021 order denying
appellant’s motion for DNA testing. The clerk’s record in the appeal also contains several requests for
discovery propounded by relator. Relator is represented by counsel in that appeal. Here, relator neither
addresses the pending appeal nor its relationship to this original proceeding.

                                                   2
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix

and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain relief.

See In re Meza, 611 S.W.3d at 388; In re Harris, 491 S.W.3d at 334. Accordingly, we

deny the petition for writ of mandamus.


                                                                         JAIME TIJERINA
                                                                         Justice
Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
20th day of July, 2022.




                                              3